DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements submitted on 09/25/2020, 04/21/2021, and 11/26/2021 have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art(s) of the record, WIFVESSON et al. (US 20200008054 A1) (hereinafter Wifvesson), fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Wifvesson discloses a key generation method, comprising: receiving, by a mobility management entity (MME), a redirection request message from an access and mobility management function (AMF) node, wherein the redirection request message comprises key-related information, generating, by the MME, an encryption key and an integrity protection key based on the key-related information (FIG. 10, par. 0133-0134 “The source AMF derives a new 4G-master key′ from a 5G key, such as from KCN, KCN-MM, KMMF, KAMF or KSEAF, using a 5G-freshness parameter… The AMF selects a target MME and sends a Relocation Request including the 4G-master key′ and UE 5GS Security Capabilities to the MME… The target MME derives a new 4G-master key″ from the 4G-master key′ received from the source AMF using a 4G-freshness parameter. The target MME also derives KeNB from the 4G-master key″ In another embodiment, the 4G-master key″ is KeNB. The target MME sends a Handover Request to the E-UTRAN, represented by a target eNB in the figure. The Handover Request comprises KeNB and the 4G-freshness parameter. The Handover Request typically also comprises information of allowed AS integrity and ciphering algorithm(s).”).
However, Wifvesson fails to teach or disclose, “the redirection request message is used to request to hand over a voice service from a packet switched (PS) domain to a circuit switched (CS) domain” in combination with other limitations of the claim.
Regarding claim 8, the prior art(s) of the record, Wifvesson, fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Wifvesson discloses a key generation method, comprising: determining, by an access and mobility management function (AMF) node, key- related information, wherein the key-related information is used to generate an encryption key and an integrity protection key; and sending, by the AMF node, a redirection request message to a mobility management entity (MME), wherein the redirection request message comprises the key-related information (FIG. 10, par. 0133-0134 “The source AMF derives a new 4G-master key′ from a 5G key, such as from KCN, KCN-MM, KMMF, KAMF or KSEAF, using a 5G-freshness parameter… The AMF selects a target MME and sends a Relocation Request including the 4G-master key′ and UE 5GS Security Capabilities to the MME… The target MME derives a new 4G-master key″ from the 4G-master key′ received from the source AMF using a 4G-freshness parameter. The target MME also derives KeNB from the 4G-master key″ In another embodiment, the 4G-master key″ is KeNB. The target MME sends a Handover Request to the E-UTRAN, represented by a target eNB in the figure. The Handover Request comprises KeNB and the 4G-freshness parameter. The Handover Request typically also comprises information of allowed AS integrity and ciphering algorithm(s).”).
However, Wifvesson fails to teach or disclose, “the redirection request message is used to request to hand over a voice service from a packet switched (PS) domain to a circuit switched (CS) domain”, in combination with other limitations of the claim.
Regarding claim 12, the prior art(s) of the record, Wifvesson, fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Wifvesson discloses an apparatus, comprising: a processor; and a memory having instructions stored thereon that, when executed by the processor (FIG. 14, par. 0265), cause the apparatus to: receive a redirection request message from an access and mobility management function (AMF) node, wherein the redirection request message comprises key-related information, and generate an encryption key and an integrity protection key based on the key-related information(FIG. 10, par. 0133-0134 “The source AMF derives a new 4G-master key′ from a 5G key, such as from KCN, KCN-MM, KMMF, KAMF or KSEAF, using a 5G-freshness parameter… The AMF selects a target MME and sends a Relocation Request including the 4G-master key′ and UE 5GS Security Capabilities to the MME… The target MME derives a new 4G-master key″ from the 4G-master key′ received from the source AMF using a 4G-freshness parameter. The target MME also derives KeNB from the 4G-master key″ In another embodiment, the 4G-master key″ is KeNB. The target MME sends a Handover Request to the E-UTRAN, represented by a target eNB in the figure. The Handover Request comprises KeNB and the 4G-freshness parameter. The Handover Request typically also comprises information of allowed AS integrity and ciphering algorithm(s).”).
However, Wifvesson fails to teach or disclose, “the redirection request message is used to request to hand over a voice service from a packet switched (PS) domain to a circuit switched (CS) domain”, in combination with other limitations of the claim.
Therefore, claims 1-19 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Vikberg et al. (US 20200329404 A1) disclose SINGLE RADIO VOICE CALL CONTINUITY FOR 5GC.
LI et al. (US 20200015079 A1) disclose METHOD AND SYSTEM FOR PERFORMING NETWORK ACCESS AUTHENTICATION BASED ON NON-3GPP NETWORK, AND RELATED DEVICE.
FACCIN et al. (US 20190124561 A1) disclose MECHANISM TO ENABLE INTERWORKING BETWEEN NETWORK SLICING AND EVOLVED PACKET CORE CONNECTIVITY.
Muhanna et al. (US 20190082325 A1) disclose Method And Device For Negotiating Security And Integrity Algorithms.
Chin et al. (US 20160183156 A1) disclose METHOD AND APPARATUS FOR RELEASING CONNECTION WITH LOCAL GW WHEN UE MOVES OUT OF THE RESIDENTIAL/ENTERPRISE NETWORK COVERAGE.
Norrman et al. (US 20130195268 A1) disclose Call Handover Between Cellular Communication System Nodes That Support Different Security Contexts.
SHAN et al. (RU 2644386 C1) disclose SOLVING PROBLEM OF PERMISSION TASKS OF AUTHENTICATION PROCEDURE DURING TRANSITION TO NETWORK WITH CHANNEL SWITCHING (CSFB) FOR REDUCING CALL SET-UP TIME.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642